iLabor Network Supplier Agreement
Amendment No. 1


Whereas, pursuant to the iLabor Network Supplier Agreement entered into between
ClearPointResources, Inc. (“ClearPoint”),  Staffchex, Inc. (“Staffchex”) and
Staffchex Servicing, Inc. (“Staffchex Servicing” and together with “Staffchex”,
the “Company”) on February 28th, 2008 (the “Agreement”), ClearPoint and the
Company wish to enter into this amendment (the “Amendment”) to the Agreement as
of this 16th day of March, 2009 as follows:


3. Compensation; Payment Terms ; Insurance; Taxes shall be deleted in its
entirety and replaced with the following:


3.  Compensation; Payment Terms; Insurance; Taxes.  For services performed in
accordance with the Project requirements, ClearPoint will pay the Company for
billable work hours approved by the Client at the agreed-upon hourly bill rate
(the “Fee”).  ClearPoint will pay the Company its Fee within thirty (30)
business days of invoice date.  If Client fails to pay ClearPoint, then
ClearPoint is not liable to the Company for such fee. The Company will carry and
maintain sufficient workmen’s compensation, liability and other insurance
customary in this industry covering all Temps placed with a Client.  The Company
will be solely responsible for the payment of all Temp wages, benefits,
applicable taxes (including, but not limited to, social security, federal,
state, local or any other employee payroll taxes) and insurance costs arising
from the Company’s performance of the services requested by Client.  The hourly
bill rate includes payment for all taxes, fees, fringe benefits, insurance,
workmen’s compensation coverage, profit and overhead.  The Company shall use
ClearPoint’s web-based computer program for time reporting.


The Company shall also pay ClearPoint a percentage of all collections (the
“Compensation”) from its billings from temporary staffing services provided by
the Company, regardless of whether such services were provided through the
Network.  The Company shall calculate the Compensation in accordance with the
following schedule based on weekly collections: One and one-quarter percent
(1.25%) of all weekly collections of less than $1,400,000.00 and Two percent
(2%) of all weekly collections of $1,400,000.00 or greater; provided, however,
that if collections for any given calendar year exceed $110,000,000.00, such
compensation shall be reduced to one and one-half percent (1.50%) for each
dollar exceeding $110,000,000.00; provided, further, however, that if
collections for any given calendar year exceed $150,000,000.00, such
compensation shall be reduced to one and one-quarter percent (1.25%) for each
dollar exceeding $150,000,000.00.  In addition to any other remedies available
at law, equity of otherwise, unpaid compensation shall be subject to interest at
the rate of one and one half percent (1.5%) per month, which has already been
added to the payment plan.  Payment of Compensation shall be made via wire
transfer on Wednesday (the “Payment Date”) of each week, commencing March 18,
2009 and thereafter on Wednesday of every week, for the prior week’s collections
until this Agreement is terminated in accordance with its terms.


Additionally, the Company agrees to make one-hundred and four (104) weekly
payments of $4,096.00 followed by fifty-two weekly payments of $3,105.00
commencing on Wednesday June 3, 2009 for previous Compensation (the “Prior
Compensation”) owed through February 28, 2009, which amounts are inclusive of
principle and interest.


If ClearPoint fails to receive payment of Compensation and Prior Compensation on
any given Payment Date, it shall be deemed a material breach of this
Agreement.  If the Company fails to make any given payment to ClearPoint, they
will have ten (10) business days (the “Cure Period”) to cure any delinquency and
bring all subsequent payments which may have become due current.   Notice will
be deemed to have been automatically given in the event of non-payment.  In the
event that any delinquent payments are not made during the Cure Period, the
Company hereby agrees to submit a request to its receivables factoring company
to pay ClearPoint directly for all delinquent and prospective Compensation and
Prior Compensation within two (2) business days of the expiration of the Cure
Period.  If the Company has not contacted its receivables factoring company
within two (2) business days of the expiration of the Cure Period noted above,
the Company hereby gives ClearPoint express permission to contact the
receivables factoring company directly to request that receivables factoring
company forward all future agreed upon fees directly to ClearPoint in accordance
with the terms of this Agreement.  The Company shall provide ClearPoint access
to all reporting regarding lockbox receipts and weekly submissions to the
Company’s lenders, all on a weekly basis.


 
 

--------------------------------------------------------------------------------

 
 
Within two (2) years after each year of this Agreement, ClearPoint shall have
the right to have an independent third party (the “Auditor”) audit the directly
relevant financial records generated by the Company for the limited purpose of
verifying the accuracy of the amount of the payments owed to ClearPoint under
this Agreement.  The Company agrees to submit financial statements to ClearPoint
on a quarterly basis as soon as practical after each calendar quarter
end.  ClearPoint may cause the Auditor to perform such an audit not more than
twice in any twelve (12) month period, however, if any discrepancies are
identified in an audit, then ClearPoint can thereafter perform such audits not
more than four (4) times per year.  ClearPoint shall give reasonable advance
written notice to the Company, and each audit shall be conducted during normal
business hours.  The expenses of the Auditor shall be paid by ClearPoint unless,
in any given audit, ClearPoint determines that the Compensation paid to
ClearPoint differs from that audit by more than five percent (5%), in which case
the reasonable expenses of the Auditor shall be paid by the Company.


The Company shall not be permitted to assign, convey, sell, transfer or lease
the Customer Account Property (or the underlying Customer Agreements)
transferred to the Company pursuant to that Asset Purchase Agreement, dated
February 28, 2008, by and between the Company and  ClearPoint, without obtaining
the prior written consent of ClearPoint; provided, however, ClearPoint’s consent
will not be required if the assignment, conveyance, sale, transfer or lease of
the Customer Account Property (or the underlying Customer Agreement) occurs
after February 28, 2012 and is part of a sale of all of the stock or all or
substantially all of the assets of the Company (whether by merger,
consolidation, sale of stock, operation of law or otherwise).


IN WITNESS WHEREOF, the parties hereto have executed and delivered this iLabor
Network Supplier Amendment No. 1 as of the date above.
 

CLEARPOINT RESOURCES, INC.     STAFFCHEX, INC.               By:
/s/ John G. Phillips
  By:
/s/ Ruben Garza    
  Name:
J. Phillips
  Name:
Ruben Garza
  Title:
CFO
  Title:
CEO
 


      STAFFCHEX SERVICING, LLC                
 
  By:
/s/ Ruben Garza
   
 
  Name:
Ruben Garza
   
 
  Title:
CEO
 